Eric Croft (Alaska Bar No. 9406031)
THE CROFT LAW OFFICE
738 H Street
Anchorage, AK 99501
T: 907-272-3508 | F: 907-274-0146
eric@croftlawoffice.com

Tara L. Borelli (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
730 Peachtree St. NE, Ste. 640
Atlanta, GA 30308
T: 470-225-5341 | F: 404-897-1884
tborelli@lambdalegal.org

Peter C. Renn (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
4221 Wilshire Boulevard, Ste. 280
Los Angeles, CA 90010
T: 213-382-7600 | F: 213-351-6050
prenn@lambdalegal.org

Attorneys for Plaintiff Jennifer Fletcher

                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF ALASKA


Jennifer Fletcher,                             Case No. 1:18-cv-00007-HRH

        Plaintiff,

vs.

State of Alaska,

        Defendant.



      DECLARATION OF SUSAN ORLANSKY IN SUPPORT OF PLAINTIFF’S
                   MOTION FOR ATTORNEY’S FEES


Fletcher v. Alaska, No. 1:18-cv-00007-HRH


         Case 1:18-cv-00007-HRH Document 75 Filed 08/28/20 Page 1 of 10
        I, Susan Orlansky, do hereby declare as follows:

        1.      I am more than eighteen (18) years of age, have personal knowledge of the

facts set forth herein, and am otherwise competent to testify to the matters set forth herein.

        2.      I am a member of the Alaska Bar Association, and I have practiced law in

Alaska for approximately 40 years. I currently practice as Of Counsel to the law firm of

Reeves Amodio, LLC.

        3.      I am admitted to the U.S. District Court for the District of Alaska, the Ninth

and Fifth Circuit Courts of Appeal, and the United States Supreme Court. Over my

decades of practice, I have been involved with litigating civil rights issues at all stages of

litigation. Based on this experience, described more fully below, I am familiar with the

hourly rates for the legal community in the District of Alaska for complex state and federal

litigation, including civil rights cases. From my own work and from observing others’

work, I also have a sense of the number of hours that attorneys reasonably spend litigating

various types of cases.

        4.      I earned a bachelor’s degree from Reed College in 1975, and received my

law degree from Harvard University (Magna Cum Laude) in 1979, where I served as an

editor of the Harvard Law Review. Before moving to Alaska, I clerked for the Honorable

John Dooling of the U.S. District Court for the Eastern District of New York.

        5.      I worked as a staff attorney with the Alaska Appellate Courts from 1980 to

1981. I then spent the next 11 years with the Alaska Public Defender Agency, where I

concentrated on criminal appeals and supervised appellate litigation throughout Alaska. In


Fletcher v. Alaska, No. 1:18-cv-00007-HRH       2


         Case 1:18-cv-00007-HRH Document 75 Filed 08/28/20 Page 2 of 10
1992, I moved to private practice at Young, Sanders & Feldman, which later became

Feldman, Orlansky & Sanders. I was a partner at the firm for almost 20 years, before the

firm disbanded in 2013.

        6.      Moving into private practice allowed me to expand my criminal defense

practice to include white-collar and environmental cases, and also to develop an extensive

civil practice. At my former firm and in my current practice, since 1992 I have handled a

wide variety of complex civil matters before administrative agencies and at all levels of the

court system. In both the trial courts and in appeals, I represented oil companies defending

North Slope permits against environmental challenges, individuals suing their insurers,

professionals subject to discipline by their licensing boards, a large fishing company

defending against an antitrust claim, and numerous individuals and small companies in

virtually the entire range of matters that bring people into court.

        7.      I have also had the opportunity to litigate a variety of civil liberties and

constitutional claims. I worked as local counsel (assisting experienced, specialized experts

with a national practice) in most of the reproductive freedom suits in the Alaska state

courts over the past 20 years. I represent a shareholder of a Native corporation challenging

restrictions on his free speech rights; an Assistant Public Advocate challenging her

termination for her refusal to resign and reapply for her position as violations of her free

speech rights; and the Retired Public Employees of Alaska who challenged the

diminishment of their dental benefits as a violation of the Alaska Constitution’s non-

diminishment clause.


Fletcher v. Alaska, No. 1:18-cv-00007-HRH        3


         Case 1:18-cv-00007-HRH Document 75 Filed 08/28/20 Page 3 of 10
        8.      My reported appellate decisions from the past few years reflect the diversity

of my work. Some of my most recent cases include: Sampson v. Alaska Airlines, Inc., 467

P.3d 1072 (Alaska 2020) (represented airline in successfully opposing appeal in personal

injury case claiming an improper jury instruction); Club Sinrock, LLC v. Municipality of

Anchorage, 445 P.3d 1031 (Alaska 2019) (represented adult cabaret in successful free

speech-based challenge to restriction on operating hours); Adkins v. Collens, 444 P.3d 187

(Alaska 2019) (represented quadriplegic appellee in successfully defending multi-million

dollar award against health care company under the Alaska Unfair Trade Practices and

Consumer Protection Act); State v. Planned Parenthood of the Great Northwest, 436 P.3d

984 (Alaska 2019) (represented Planned Parenthood in successful challenge to state law

restricting minors’ reproductive freedom rights); Cottini v. Berggren, 420 P.3d 1255

(Alaska 2018) (represented agent appointed to manage affairs of disabled principal in

successful attempt to establish right to recover attorneys’ fees agent incurred in defending

his agency).

        9.      I also have a long history of engaging in service to the Alaska Bar

Association and the Alaska Court System. Over many years, I participated in various

committees of the state bar, including the Bar Examiners Committee, Area Discipline

Committee, Tutoring Committee, and Ethics Committee. I served on both the court

system’s Criminal Rules Committee and the Appellate Rules Committee. I also served a

six-year term on the Alaska Judicial Council.




Fletcher v. Alaska, No. 1:18-cv-00007-HRH       4


         Case 1:18-cv-00007-HRH Document 75 Filed 08/28/20 Page 4 of 10
        9.      I was asked by counsel for the Plaintiff Jennifer Fletcher to opine regarding

the reasonableness of the hours Ms. Fletcher’s counsel expended in the district court in this

dispute, and the reasonableness of the hourly rates for each attorney claiming fees.

        10.     For purposes of this opinion, I have relied on the following approximate

summary of time entries provided by Plaintiff’s counsel. I understand that these represent

the approximate number of hours claimed by each attorney after the exercise of billing

judgment, and may be adjusted to account for work on the motion for fees and expenses,

which is currently ongoing: Eric Croft, 26 hours; Tara L. Borelli, 245 hours; and Peter C.

Renn, 170 hours, resulting in a total of approximately 441 hours.

        11.     To evaluate the reasonableness of the hours claimed by Ms. Fletcher’s

counsel, I have also relied on the following case history summary provided by them: This

case involved a question of first impression in the U.S. District Court of Alaska and the

Ninth Circuit Court of Appeals, i.e., whether denying gender-confirming care to a

transgender person constitutes impermissible sex discrimination. Ms. Fletcher’s suit raised

a sex discrimination claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e, et seq. (“Title VII”). Ms. Fletcher’s counsel litigated this complex issue without

the benefit of the U.S. Supreme Court’s recent decision in Bostock v. Clayton Cty.,

Georgia, 140 S. Ct. 1731 (2020), regarding Title VII’s applicability to discrimination

against transgender people. As a result, Ms. Fletcher’s counsel had to survey and draw

upon a broad body of analogous case law from the Ninth Circuit and nationally to prepare




Fletcher v. Alaska, No. 1:18-cv-00007-HRH      5


         Case 1:18-cv-00007-HRH Document 75 Filed 08/28/20 Page 5 of 10
their arguments. Ultimately, this Court decided the legal question of first impression in

Plaintiff’s favor.

        12.     I understand that this case involved extensive written discovery, including

document production from Defendant State of Alaska (“Defendant”) containing more than

58,000 pages. I understand that the discovery phase of the case included not just reviewing

the documents produced, but also meeting and conferring over perceived deficiencies in

Defendant’s discovery responses and responding to Defendant’s discovery requests.

        13.     I understand that, following discovery, Plaintiff’s counsel worked with

experts to have them prepare expert reports and testimony in support of Ms. Fletcher’s

motion for summary judgment. Plaintiff’s counsel briefed the successful motion for

summary judgment, and successfully opposed Defendant’s cross-motion for summary

judgment, establishing Defendant’s liability under Title VII.

        14.     I understand that the actual total hours spent by Ms. Fletcher’s counsel

exceed the total listed in Paragraph 10 above, and that the lawyers arrived at those totals by

exercising billing judgment and eliminating duplicative and unnecessary entries from their

time. I also understand that Plaintiff is seeking no fees for the time spent by one of the key

attorneys who worked on this case (Taylor Brown, whose rates would be at least $200 per

hour based on having practiced law since 2017), by their paralegals or law clerks who

worked on this matter, or by very senior attorneys such as the Lambda Legal Senior

Counsel and Litigation Director, who both reviewed pleadings in the matter.




Fletcher v. Alaska, No. 1:18-cv-00007-HRH      6


         Case 1:18-cv-00007-HRH Document 75 Filed 08/28/20 Page 6 of 10
        15.     I believe that the number of hours for which counsel seek compensation are a

reasonable total number of hours for a complex case such as this one, which involved

extensive discovery and summary judgment briefing on an issue of first impression.

        16.     I base my opinion in part on my own recent experience in another complex

case of first impression that was resolved through cross-motions for summary judgment,

Recall Dunleavy v. State, 3AN-19-10903CI. Although there was no discovery in that case,

plaintiff’s counsel spent an even larger number of hours than the attorneys claim here.

        17.     In thinking about the reasonableness of the rates charged, I have considered

that the three attorneys for whose work fees are sought are all very experienced and well

qualified. I know that Mr. Croft is an Alaska lawyer of more than 25 years of experience

with an active and successful law practice. I have been advised that Ms. Borelli and Mr.

Renn have practiced exclusively civil rights law for lesbian, gay, bisexual, and transgender

plaintiffs for 14 and 10 years, respectively, and have extensive expertise in both the

relevant legal doctrine and scientific testimony presented by experts in this field.

        18.     To my knowledge, there are no attorneys in Alaska who have close to the

level of expertise that Ms. Borelli and Mr. Renn have in the subject matter of this case. I

believe it is likely that the legal team here was efficient (and the overall legal fees were

reduced) because of the Lambda Legal attorneys’ extensive experience with the legal and

evidentiary issues presented in this type of case.

        19.     Given that Ms. Fletcher’s case is the first case in the District of Alaska

regarding the health care needs of transgender people, I do not believe there are any


Fletcher v. Alaska, No. 1:18-cv-00007-HRH       7


         Case 1:18-cv-00007-HRH Document 75 Filed 08/28/20 Page 7 of 10
lawyers in Alaska who could have represented her in this case with the specialized

expertise of Ms. Borelli and Mr. Renn. I believe that Ms. Fletcher’s retention of these

attorneys contributed to her successful pursuit of the claims in her case.

        20.     The fact that this was not a run-of-the-mill case but, rather, involved a

question of first impression meant that there was no assurance Ms. Fletcher would prevail

and thus no assurance that her counsel would be compensated for their time. Besides the

large commitment of time required to pursue the suit, prosecuting the case required a

significant financial outlay for expert witnesses. The investment of time and resources

required to litigate this case would have been a serious deterrent for any Alaska attorney to

take on the case, unless (as happened here) local counsel partnered with out-of-state

counsel with expertise and willingness to commit appropriate resources to the litigation.

        21.     I understand that the Lambda Legal attorneys typically use higher billing

rates in their home communities than they are using in this case. Given their unique talents

and experience, they reasonably might seek such higher rates here. The fact that they do

not seek such higher compensation supports the reasonableness of their requested rates and

the total requested fee award.

        22.     I have been advised that each of the attorneys for whom fees are sought

graduated from law school and began practicing law in the year shown below, and each is

seeking compensation at the rate shown:




Fletcher v. Alaska, No. 1:18-cv-00007-HRH       8


         Case 1:18-cv-00007-HRH Document 75 Filed 08/28/20 Page 8 of 10
                Attorney                Law School         Requested Rate
                                        Graduation Year

                Eric Croft                   1992                $400.00

                Tara L. Borelli              2001                $375.00

                Peter C. Renn                2006                $325.00


        23.     I believe, based on the year in which each graduated and began practicing

law and the experience each has had over his or her career, that the attorneys’ requested

hourly rates are reasonable and in line with the prevailing market in Alaska for legal

services in comparable cases.

        I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Dated: August 28, 2020

                                                          /s/ Susan Orlansky (consent)
                                                              Susan Orlansky




Fletcher v. Alaska, No. 1:18-cv-00007-HRH       9


         Case 1:18-cv-00007-HRH Document 75 Filed 08/28/20 Page 9 of 10
                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 28, 2020, I electronically filed the foregoing

document with the Clerk of the Court by using the CM/ECF system, causing a copy of

the foregoing document and all attachments to be served on all counsel of record.

                                                          /s/ Peter C. Renn
                                            Peter C. Renn (admitted pro hac vice)
                                            Tara L. Borelli (admitted pro hac vice)
                                            Eric Croft (Alaska Bar No. 9406031)

                                            Attorneys for Plaintiff Jennifer Fletcher




Fletcher v. Alaska, No. 1:18-cv-00007-HRH     10


        Case 1:18-cv-00007-HRH Document 75 Filed 08/28/20 Page 10 of 10
